Proceeding pursuant to CPLR article 78 inter alia to review so much of a determination of the respondent Commissioner of the New York State Department of Social Services, dated April 8, 1975, as, after a fair hearing, affirmed a determination of the respondent Commissioner of the Rockland County Department of Social Services to delete petitioner’s pro rata share from her family’s home relief grant. Determination confirmed insofar as reviewed and petition dismissed on the merits, without costs or disbursements. The determination was supported by substantial evidence and must be confirmed. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.